              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:19 CR 128 MOC WCM

UNITED STATES OF AMERICA               )
                                       )               ORDER
v.                                     )
                                       )
PAUL MARTIKAINEN                       )
______________________________________ )

       This matter is before the Court on the Government’s Second Request for

a Sell Hearing (Doc. 44) and Defendant’s Response to the Court’s previous

Order (Doc. 43). The undersigned conducted a hearing on January 20, 2021.

Deputy Criminal Chief Don Gast appeared for the Government. Assistant

Federal Public Defender Mary Ellen Coleman appeared for Defendant.

Defendant was not present at the hearing and remains housed at Federal

Medical Center Butner (“FMC Butner”). The Government indicated that it did

not believe Defendant needed to be present for or participate in this hearing.

Defense counsel agreed and indicated that, to the extent Defendant did have a

right to participate in the January 20, 2021 proceeding, he waived such a right.

 I.    Government’s Second Request for a Sell Hearing (Doc. 44)

          A. Hearing Procedure

       The Court inquired of the Government regarding the procedure for the

Sell hearing the Government has requested. The Government advised that it

would recommend a combined proceeding that addressed simultaneously the



      Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 1 of 6
issues of whether Defendant should be hospitalized for an additional period

pursuant to 18 U.S.C. § 4241(d)(2)(A) so that Defendant’s competency may be

restored and whether Defendant should be involuntarily medicated in

connection with those restoration efforts. Defense counsel did not object to the

Government’s request for a hearing and agreed that the procedure described

by the Government was appropriate.

      Both parties also agreed that they did not see a need for additional

briefing prior to the hearing, but that they would like to reserve the right to

request leave to submit supplemental briefing following the hearing if

necessary.

      Having reviewed the matters of record and considered the arguments of

counsel, the undersigned finds that a combined proceeding to determine

whether Defendant should be committed for an additional period of

hospitalization pursuant to 18 U.S.C. §4241 (d)(2)(A) and whether Defendant

should be involuntarily medicated in connection with such restoration efforts

is appropriate.

         B. Location of Participants

      The Court then posed numerous questions regarding where the various

participants would be located during the restoration/Sell hearing and how they

would appear.

      Mr. Gast advised that he would be in the courtroom and that the



    Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 2 of 6
Government expected to present approximately four witnesses, two who would

appear in person and two who would appear remotely from FMC Butner via

video teleconference. The Government further advised that, due to limited

video teleconferencing capabilities at FMC Butner, Defendant would be in the

same room at FMC Butner with the Government’s witnesses and medical staff.

Mr. Gast indicated his belief that Defendant was not required to be present

physically in the courtroom during the hearing and stated that the

Government preferred for Defendant to appear at FMC Butner, though

Defendant’s attendance could be terminated if he were to be disruptive.

      Defense counsel stated that it was her position that Defendant should

remain at FMC Butner and not be transported back to this district for a

restoration/Sell hearing, in part due to an expected 13 to 15 week wait time

for bed space at the facility. Ms. Coleman also indicated that remote

appearances from FMC Butner have been conducted in the past. Ms. Coleman

further argued that Defendant does have a right to participate in a

restoration/Sell hearing, which will involve substantial questions regarding

his personal liberty interests, though acknowledged Defendant could be

removed if he were to be disruptive.

      As for her participation, Ms. Coleman advised that she would prefer to

appear with Defendant in person from FMC Butner but that she understood

visitation by outside personnel, including attorneys and experts, at FMC


    Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 3 of 6
Butner was currently being restricted as a result of the COVID-19 pandemic.

In the event she was not able to appear with Defendant from FMC Butner, Ms.

Coleman indicated her alternate preference would be for Defendant to appear

from FMC Butner remotely as described by the Government and for Ms.

Coleman to appear in court, recognizing that such an arrangement would not

allow her to communicate confidentially with Defendant if necessary.

      During the hearing, the Government corresponded by email with a

representative at FMC Butner who advised that, unless there were to be an

outbreak of COVID-19, Ms. Coleman would be able to appear in person at FMC

Butner with Defendant.

      Both parties indicated that while the Court’s ability to observe a

defendant directly was important during a competency hearing, such direct

observation of Defendant in the restoration/Sell proceeding requested by the

Government here was not as relevant, since Defendant is currently considered

to be incompetent.

      In response to questions by the undersigned as to whether authorities

had been located supporting the parties’ positions, the Government cited one

case, United States v. Grape, 549 F.3d 591 (3d Cir. 2008). Defense counsel did

not cite any specific authorities.

      The undersigned is aware of at least one instance in this division where

a Sell hearing was conducted in part by video teleconference and while a



     Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 4 of 6
defendant and defense counsel were located at FMC Butner (though in that

case the defendant refused to appear for the proceeding personally). See United

States v. Stamper, 1:16cr151. The undersigned has also reviewed the case

provided by the Government, Grape, as well as other authorities and has

considered the positions of the parties on these matters. See e.g., United States

v. Algere, 457 F. Supp. 2d 695 (E.D. La. 2005)(concluding that conducting a

hearing on the government's motion to involuntarily medicate defendant in

which the court would appear by video teleconference while all other

participants and witnesses were present in the same place as defendant would

not violate any applicable rule or constitutional provision).

       Having done so, the undersigned will permit the Government and its

witnesses to appear from the courtroom and FMC Butner as described.

       The undersigned agrees that Defendant has a significant interest in the

restoration/Sell proceedings and, notwithstanding the fact that Defendant has

been determined to be incompetent, that he should be given the opportunity to

attend the hearing, provided that he does not disrupt the proceedings.

       The undersigned further finds that defense counsel should appear with

Defendant from FMC Butner.

II.    Defendant’s Response to the Court’s Previous Order (Doc. 43)

       Defense counsel advised that, as stated in her filing, Defendant does not

seek a detention hearing at this time but would seek such a hearing if the Court


      Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 5 of 6
were to find that an additional period of hospitalization for restoration

purposes was not justified. The Government concurred that a detention

hearing is not appropriate now though may become appropriate depending on

the Court’s ruling on the restoration issue.

      The undersigned agrees and therefore will defer consideration of a

detention hearing until after the question of Defendant’s restoration has been

addressed.

IT IS THEREFORE ORDERED THAT:

   1. The Government’s Second Request for a Sell Hearing (Doc. 44) is

      GRANTED. The Clerk is respectfully directed to schedule such a hearing

      in consultation with counsel for the parties at the earliest practical time,

      given the logistical and travel arrangements that need to be made.

   2. To the extent that Defendant’s Response to the Court’s previous Order

      (Doc. 43) requests a detention hearing, such a hearing is DEFERRED

      and will be considered, if necessary, following the Court’s consideration

      of the potential restoration of Defendant’s competency.




                                    Signed: January 21, 2021




    Case 1:19-cr-00128-MOC-WCM Document 47 Filed 01/21/21 Page 6 of 6
